IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-50274
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MARTIN EDWARD JACKSON,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. A-99-CR-264-7-SS
                        --------------------
                          December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Martin Edward Jackson appeals from the judgment imposed by

the district court after he pleaded guilty to one count of

conspiracy and three counts of possession with intent to

distribute.    He contends that he received ineffective assistance

when counsel (i) allowed him to sign a plea agreement containing

a waiver-of-appeal provision and (ii) withdrew one sentencing

objection and failed to provide evidence regarding that and

another objection.   We decline to reach these arguments on direct

appeal.   See United States v. Kizzee, 150 F.3d 497, 503 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50274
                                -2-

1998).   Thus, we affirm without prejudice to Jackson’s right to

raise these issues in a 28 U.S.C. § 2255 motion.

     AFFIRMED.